DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20140308818 A1).
Regarding claim 1, Wang discloses a system for the dry removal of a material on a microelectronic workpiece, comprising: a process chamber for processing a workpiece in a non-plasma, vacuum environment (Fig. 3); 
a workpiece holder (1010) arranged within the process chamber, and configured to support the workpiece; 
a temperature control system coupled to the workpiece holder, and configured to control the temperature of the workpiece holder at two or more setpoint temperatures, Wang discloses [0030] Support assembly 1010 may have a support assembly channel 1004 for flowing a heat transfer fluid through support assembly 1010 thereby affecting the substrate between about 15.degree. C. and about 50.degree. C., between about 22.degree. C. and about 40.degree. C., or near 30.degree. C. in disclosed embodiments. [0049] System controller 1157 is used to control motors, valves, flow controllers, power supplies and other functions required to carry out process recipes described herein. A gas handling system 1155 may also be controlled by system controller 1157 to introduce gases to one or all of the processing chambers 1108a-f. System controller 1157 may rely on feedback from optical sensors to determine and adjust the position of movable mechanical assemblies in gas handling system 1155 and/or in processing chambers 1108a-f. Mechanical assemblies may include the robot, throttle valves and susceptors which are moved by motors under the control of system controller 1157. The solid residue by-product is removed by raising the temperature in a subsequent sublimation step regardless of the order of the two steps [Wang’s claim 6] the sublimation temperature is greater than 90.degree. C. [0021] The substrate is heated to 
a gas distribution system coupled to the process chamber, and arranged to supply one or more process gases into the process chamber, Wang discloses [0034] A gas supply panel (not shown) is typically used to provide process gas(es) to the processing chamber 1001 through one or more apertures 1051. The particular gas or gases that are used depend upon the process or processes to be performed within the chamber 1001. Illustrative gases can include, but are not limited to one or more precursors, reductants, catalysts, carriers, purge, cleaning, or any mixture or combination thereof. Typically, the one or more gases introduced to the processing chamber 1001 flow into plasma volume 1061 through aperture(s) 1051 in top plate 1050. Alternatively or in combination, processing gases may be introduced more directly through aperture(s) 1052 into substrate processing region 1040. Aperture(s) 1052 bypass the remote plasma excitation and are useful for processes involving gases that do not require plasma excitation or processes which do not benefit from additional excitation of the gases. Electronically operated valves and/or flow control mechanisms (not shown) may be used to control the flow of gas from the gas supply into the processing chamber 1001. Depending on the process, any number of gases can be delivered to the processing chamber 1001, and can be mixed either in the processing chamber 1001 or before the gases are delivered to the processing chamber 1001.
Wang discloses [0025] A variety of precursors may be flowed into the substrate processing region or the remote plasma region to create plasma effluents as described herein. fluorine-containing precursor may be used to augment or replace the nitrogen-trifluoride used in the examples discussed above. The fluorine-containing precursor may include one or more of nitrogen trifluoride, hydrogen fluoride, diatomic fluorine, monatomic fluorine and fluorine-substituted hydrocarbons. Similarly, a hydrogen-containing precursor may be used to augment or replace the ammonia used in the examples discussed previously. The hydrogen-containing precursor may include one or more of atomic hydrogen, molecular hydrogen and ammonia. The hydrogen-containing precursor may be fluorine-free and the fluorine-containing precursor may be hydrogen-free. The inventors have also found that the hydrogen-containing precursor may be HF.
As cited above Wang clearly suggest:
a) 	NF3 augmented by HF for the fluorine-containing precursor making the process gas in the first step including N, H and F.
b) 	Ammonia (NH3) augmented by HF for the hydrogen-containing precursor making the process gas in the second step including N, H and F.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

It is noted that Wang does not expressly disclose the system is configured to control the temperature of the workpiece holder at a first setpoint temperature in the range of 35 degrees 
However, Wang discloses temperature setpoints ranges overlapping the temperature ranges claimed by the applicant. In absence of any unexpected results, overlapping ranges are held obvious.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the heat fluid flowing through channel 1004 in the support assembly 1010 to control the support assembly and substrate temperature during the exposing and the sublimation steps because Wang shows criticality of substrate temperature control during both steps, and Wang discloses means for controlling such temperatures.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the disclosed means of temperature controls when the criticality of temperature control is taught, and suggested, in the same disclosure. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to control and set the heat transfer fluid temperature in order to control/set the substrate temperature since Wang discloses the heat transfer fluid affects the substrate temperature.
As a result Wang, at least, suggests controlling the substrate pressure for both disclosed processing steps. Since the preferred temperatures have been disclosed by Wang, controlling the substrate temperature means setting the substrate temperature through the heat transfer fluid.
	As to claim 2, Wang discloses [0019] Alternatively, the nitrogen trifluoride is flowed through a remote plasma region and excited in a plasma before it is flowed into the substrate 
	Regarding claims 12-18, Wang discloses [0042] Nitrogen trifluoride (or another fluorine-containing precursor) may be flowed into remote plasma volume 1061 (or directly into substrate processing region 1040 when no remote plasma is used) at rates between about 25 sccm and about 200 sccm, between about 50 sccm and about 150 sccm or between about 75 sccm and about 125 sccm in disclosed embodiments. Ammonia (or hydrogen-containing precursors in general) may be flowed into remote plasma volume 1061 (or directly into substrate processing region 1040 as above) at rates between about 50 sccm and about 300 sccm, between about 75 sccm and about 250 sccm, between about 100 sccm and about 200 sccm or between about 120 sccm and about 170 sccm in disclosed embodiments.
As to claim 13, since Wang discloses “Operations 120-135 may be repeated an integral number of times to remove a selectable amount of material” [0020] (i.e. removing a target thickness), and since Wang recognizes [0002] Often it is desirable to have an etch process which etches one material faster than another helping e.g. a pattern transfer process proceed. Such an etch process is said to be selective to the first material. As a result of the diversity of .


Claim Rejections - 35 USC § 103
Claims 3-4, 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0308818) as applied to claims 1-2 above, in view of Moroz (US 2005/0229854).
It is noted that Wang is silent about the temperature control system includes: a first heat transfer fluid supply bath containing the heat transfer fluid at a first bath temperature; a second heat transfer fluid supply bath containing the heat transfer fluid at a second bath temperature; and a fluid distribution manifold configured to supply the heat transfer fluid from one or both of the first heat transfer fluid supply bath and the second heat transfer fluid supply bath to the workpiece holder at a fluid temperature at or between the first bath temperature and the second bath temperature, and flow the heat transfer fluid through the workpiece holder.
As to claim 4, clearly Wang discloses fluid substrate temperature control and resistive heater are two known wafer temperature control options.

Moroz discloses an apparatus for controlling the temperature of a substrate which includes a substrate table and a thermal assembly arranged in the substrate table and in thermal communication with a thermal surface of the substrate table. The thermal assembly includes a channel that carries a heat-transfer fluid. The apparatus further includes a fluid thermal unit which includes a first fluid unit configured to control the temperature of the heat-transfer fluid to a first temperature, a second fluid unit configured to control the temperature of the heat-transfer fluid to a second temperature, and an outlet flow control unit that is in fluid communication with the channel of the thermal assembly and the first and second fluid units. The outlet flow control unit is configured to supply the channel with a controlled heat transfer fluid, which includes at least one of the heat-transfer fluid having a first temperature, the heat transfer fluid having a second temperature or a combination thereof (abstract). [0005] Many of the processes in substrate processing involve placing the substrate, such as a semiconductor wafer, on a substrate table of a processing system and processing the substrate. These processes generally include chemical processes, plasma induced processes, and etching and deposition processes, and depend on the temperature of the substrate.
second fluid units may be different from the volume of controlled heat-transfer fluid returning to these units (suggesting mixing both fluids). In an embodiment of the invention, the volume of heat-transfer fluid returning to the first unit may be much larger than the volume of heat-transfer fluid returning to the second unit. In this way, a large volume of fluid having a first temperature may readily be available for future use. Such a regime of operation may be advantageous to anticipate large temperature changes (in a cooling phase or a heating phase). In this mode of operation, it may be possible to provide faster heating of the substrate during a heating phase. Conversely, it may be possible to store large volumes of heat-transfer fluid in the second unit in anticipation of a cooling phase. [0047] The outlet flow control unit represented in the different embodiments of the present invention may include a mixer that is configured to supply the channel with a controlled heat transfer fluid including one of the heat-transfer fluid having a first temperature, the heat transfer fluid having a second temperature or a combination thereof. In another embodiment of the invention, the mixer 1231 may include a pump 1237 and a mixing flow chamber 1238 having a mixing flow surface 1239. In this embodiment of the invention, the heat-transfer fluid having a first temperature and the heat-transfer fluid having a second temperature are directed to a chamber similar to the one illustrated in FIG. 12. Mixing of the two fluids is performed in this embodiment by mechanical mixing within the mixing flow chamber 1238.

Clearly Moroz, at least, suggests a temperature of the heat transfer fluid is changed from the first fluid setpoint temperature to the second fluid setpoint temperature by adjusting a ratio of the heat transfer fluid that is drawn from a heat transfer fluid supply bath at a first heat transfer fluid temperature and a second heat transfer fluid supply bath at a second heat transfer fluid temperature.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the system of Wang by using the two-fluid apparatus of Moroz for controlling the two temperatures setpoints disclosed by Wang.
One of ordinary skill in the art would have been motivated to modify the method of Wang by using the two-fluid apparatus of Moroz in order to improve the temperature control by advantageously anticipating large temperature changes and to provide faster heating of the substrate during the second higher temperature heating phase as suggested by Moroz.
As to claim 6, Wang discloses the chamber wall located near the holder 1010 can be heated as well.

Claim Rejections - 35 USC § 103
Claims 5, 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0308818) in view of Moroz (US 2005/0229854) as applied to claims 3-4 above and further in view of Nangoy et al. (WO/2014/164910) [also published as (US 2015/0366004)].



Nangoy discloses an electrostatic chuck (workpiece holder) assembly including a dielectric layer with a top surface to support a workpiece. A cooling channel base disposed below the dielectric layer includes a plurality of fluid conduits disposed beneath the top surface. A chuck assembly further includes a plurality of resistive heater rods spatially distribute across the chuck assembly. Fig. 2 shows plurality of fluid channels including a central- zone fluid channel and an edge-zone fluid channel. [0028] A plurality of fluid conduits 241, 242, and 243 are further illustrated in FIG. 2. (Applicant did not claim the central zone and edge zone channels are independently connected). Fig. 2 also shows a plurality of resistive heating elements including a central-zone heating elements and an edge-zone heating elements, [0029] the 169 heater rods 209 are spatially arranged as eight concentric rings of incrementally increasing radii (highlighted with dashed lines). [0038] During plasma processing, the temperature of different zones of the chuck assembly can then be tuned by independently controlling each of a plurality of resistive heater rods to heat areas of the chuck assembly, and the plurality of fluid conduits to cool areas of the chuck assembly, based on temperature feedback at operations 506 and 508. The last sentence clearly suggests that when two setpoints are used, as is the case of Wang, both setpoint temperatures are established by coupling (different) electrical power to at least one of the resistive heating elements and flowing a (different) heat transfer fluid through at least one of the fluid channels of the workpiece holder.
Other commercially available etch chambers may similarly utilize the chuck assemblies described herein. While the exemplary embodiments are described in the context of the plasma etch system 100, the chuck assembly described herein is also adaptable to other processing systems used to perform any substrate fabrication process (e.g., plasma deposition systems, etc.) which place a heat load on the chuck.
Nangoy suggests etch rate, selectivity, profile control and uniformity are improved by using his chuck because they all depend on the wafer surface temperature uniformity which is improved [0004], the central-zone fluid channel, the edge-zone fluid channel, the central-zone heating element, and an edge-zone heating element are configured to control heating and cooling of the surface of the workpiece in a spatial direction along the surface of the workpiece of Nangoy. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to further modify the method of Wang by using the chuck workpiece holder of Nangoy in the remote plasma etch chamber of Wang because Wang recognizes the criticality of the temperature control and Nangoy offers a solution that will enhance temperature uniformity control.

All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Since Wang discloses “Operations 120-135 may be repeated an integral number of times to remove a selectable amount of material” [0020] (i.e. removing a target thickness), and since Wang recognizes [0002] Often it is desirable to have an etch process which etches one material faster than another helping e.g. a pattern transfer process proceed. Such an etch process is said to be selective to the first material. As a result of the diversity of materials, circuits and processes, etch processes have been developed with a selectivity towards a variety of materials. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to repeated an integral number of times to remove any selectable amount of material including removing completely the target layer selectively to other patterned materials which are not intended to be etched e.g. a pattern transfer process because Wang suggests such scheme is often desirable.
Regarding claim 7, the only physically possible way Nangoy can deliver the heating fluid to all channels is through a manifold, there is no other way.
Regarding claim 8, Nangoy discloses [0022] A workpiece 110 is loaded through an opening 115 and clamped to a chuck assembly 142. The workpiece 110 may be any 
Regarding claim 9, Nangoy discloses [0004] Plasma etch processing of semiconductor wafers (e.g., silicon) requires uniform steady heating or cooling to achieve repeatable results. Process characteristics, such as: etch rate, selectivity, profile control and uniformity all depend upon the wafer's surface temperature. Helium gas is added between a chuck (e.g., electrostatic chuck, or "ESC") surface and wafer as a heat transfer medium. 

Claim Rejections - 35 USC § 103
Claims 14, 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0308818) as applied to claims 1-2 above, Moroz (US 2005/0229854), and further in view of Han (US 2015/0041867) and Tang et al. (US 8,501,629 B2).

It is noted that wang is silent about performing his Siconi.TM. etch on a specific workpiece including the substrate with an exposed layer, a patterned layer above the exposed 
Han discloses various embodiments provide FinFETs and methods for forming the same. In an exemplary method, a semiconductor substrate having sacrificial layers formed thereon is provided. First sidewall spacers and second sidewall spacers are sequentially formed on both sides of each sacrificial layer. The sacrificial layers can be removed. A first width is measured as a distance between adjacent first sidewall spacers, and a second width is measured as a distance between adjacent second sidewall spacers. When the first width is not equal to the second width, the first sidewall spacers or the second sidewall spacers are correspondingly etched such that the first width is equal to the second width. The semiconductor substrate is etched using the first sidewall spacers and the second sidewall spacers as an etch mask, to form fins, such that a top of each fin has a symmetrical morphology (abstract).
Han’s workpiece ca be described as a film stack ([0030] The semiconductor substrate 200 can be made of a material including, e.g., silicon, germanium, silicon-germanium, gallium arsenide, silicon carbide, and/or silicon-on-insulator) and a patterned mask partially (202 and 203 form a pattern mask (Figs. 10-12) overlying the film stack, wherein the patterned mask includes a patterned layer and a target layer disposed on the patterned layer such that the target layer is above the patterned layer. [0038] For example, in one embodiment, the first sidewall spacers 202 can be made of a material including SiO.sub.2. The second sidewall spacers 203 can be made of a material SiN. 
SiCoNi etching process, and/or a wet etching process use an etching liquid including a diluted hydrofluoric acid (or DHF, or dilute HF) can be used for the etching. The DHF can have a volume ratio of water to hydrofluoric acid ranging from about 50:1 to about 1000:1.
Note that all processes disclosed by Han for etching the first sidewall spacers 202 or the second sidewall spacers 203 are isotropic etching processes, meaning spacers 202 and/or 203 are equally etched from the side as well as from the top.  As a result the SiCoNi etching process proposed by Han etches a target layer which is located on the sides of spacers 202 and/or 203 as well as on the top of spacers 202 and/or 203. Applicant did not claim the target layer is made of a different material that the patterned mask, nor did the applicant claim the target layer os located only on top of the patterned layer.
SiCoNi etching process can be used to trim the spacers’ width.
One of ordinary skill in the art would have been motivated to apply the SiCoNi etching process of Wang to the FinFet features of Han in order to ensure that just a couple of monolayers are removed during each etch cycle, which is desirable when the W3/W4 widths of Han need to be matched with higher precision as critical dimensions of the features keep shrinking as higher integration is required.
When the trimming SiCoNi etching process is terminated, the target material completely removed from the workpiece without removing the pattern layer and the film stack (Fig. 10 of Han and [0043]-[0053]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to reconfigure the control software of Wang to take into account the process steps of Han, as is conventionally performed when a specific work piece is to be etched/cleaned within the art of semiconductor manufacturing.
As to the limitations of repeated alternative cycles. Tang teaches The SiConi.TM. etch may be performed in multiple steps to also reduce the roughness of the post-etch surface. A process to remove a total film thickness may proceed in two separate steps, each step including an abbreviated SiConi.TM. which removes 30% to 80% of the total film thickness. Each step includes an etch and an anneal to sublimate the solid residue. During a repeated SiConi.TM. process, the substrate may be maintained at a relatively high substrate temperature during the etch to allow a smaller temperature increase to sublimate the solid residue. The reduction in 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to apply the SiCoNi etching process of Wang in repeated alternative cycles because Tang teaches it is conventional to do so.
One of ordinary skill would be motivated to apply the SiCoNi etching process of Wang repeated alternative cycles in order to remove more material and obtain a smoother surface as suggested by Tang.

Response to Arguments
Applicant's arguments regarding N, H and F, filed 3/8/21, have been fully considered but they are not persuasive. The above rejection has been updated to address the new limitation as well as applicant’s argument.
Applicant’s arguments, about the repeated alternative cycles, filed 3/8/21, with respect to the rejection(s) of claims16-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tang et al. (US 8,501,629 B2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713